NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
OPTIMUMPATH, LLC,
Plaintiff-Appellant,
V.
BELKIN INTERNATIONAL INC., CISCO-LINKSYS,
LLC, D-LINK SYSTEMS, INC., AND NETGEAR, INC.,
Defendan,ts-Appellees.
2011-1453 `
Appea1 from the United States District Court for the
N0rthern District of Ca1ifornia in case no. 09-CV-1398,
Judge C1audia Wi1ken.
ON MOTION
ORDER
Upon consideration of Edward W. Goldstein‘s unop-
posed motion to withdraw as counsel for OptimumPath,
LLC,
IT ls OR1;)ERED THAT:

OPTIMUMPATH v. BELK_IN INTL 2
The motion is granted New principal counsel should
promptly enter an appearance if they have not already
done so.
FoR THE CoURT
SEP 2 8 2011 /S/ Jan H01-haig
Date J an I'Iorba1y
Clerk
cc: EdWard W. Goldstein, ESq.
Robert L. Reibold, Esq. F"_ED
Chal'1€S K. V9I'h0€V€I1, ESq. H.S. CO|]R1' op AppEALS FOR
8 THE FEDERAL ClRCUlT
S
SEP 2 8 2011
mm sonam
_ cum